DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to claims 1, 2, 4-6, 9, 11, 13, 14, 16, and 17, rejected under 35 U.S.C. §103, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn. 

	Applicant argues, with respect to claim 1, that: “…Choi does not suggest wherein the priority of the vehicle is based on a number of intersections anticipated to be encountered by the vehicle along the roadway.” Examiner agrees.

	Choi discloses: “…V2X server 100 may determine the priorities of driving of the two vehicles based on at least one of the priority of entry, driving route (distance) and time, or the per - interval expected occupancy time of each of the first vehicle 111 and the fifth vehicle 115.” (¶ [0041]) 

	Because priority is determined based on a distance, time, and/or interval time it may be reasoned that a route through the roundabout which is longer and/or takes more time includes more intersections. However, a longer path/time does not necessarily require more intersections. Because the combination of Montemurro and based on the number of anticipated intersections the Applicant has overcome the prior art of record.
	
Allowable Subject Matter
	
	Claims 1-9 and 11-17 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 1, the closest prior art of record, Montemurro, discloses methods and systems for traffic management. Montemurro further discloses a priority based speed control for vehicles operating on a roadway.

	However, Montemurro, in combination with other prior art of record, fails to teach “wherein the priority of the vehicle is based on a number of intersections anticipated to be encountered by the vehicle along the roadway.” in combination with the remaining elements and features of the claimed invention. It is for those reasons that claim 1 defines over the prior art of record and is indicated as allowable subject matter. 
 
	Claims 9 and 16 are substantially similar to claim 1 and are allowed for the same reasons as above. Claims 2-8, 11-15, and 17 depend from an allowed claim and are therefore allowable.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the change and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment issue fee.

	Authorization for this examiner’s amendment was given by Benjamin Stasa (Reg. 55644) in a correspondence on 11/18/2021.

	The claims have been amended as follows:

(Previously Presented) A vehicle comprising:
an electric machine; and
a controller configured to, responsive to indication of a predicted event location on a roadway, adjust a speed of the vehicle via regenerative braking or propulsion of the electric machine according to a predetermined acceleration band and a speed requirement defined by a remote controller such that the vehicle passes through the roadway at a distance from the predicted event location that ensures a predicted event associated with the predicted event location does not occur, wherein the speed requirement is based on a speed request from the vehicle and a priority of the vehicle, and wherein the priority of the vehicle is based on a number of intersections anticipated to be encountered by the vehicle along the roadway.

(Original) The vehicle of claim 1, wherein the speed request is based on a speed of the vehicle.

(Previously Presented) The vehicle of claim 1, wherein the priority is further based on a distance between the vehicle and the roadway.

(Original) The vehicle of claim 1, wherein the priority is assigned by the vehicle.

(Original) The vehicle of claim 1, wherein the priority is assigned by the remote controller.

(Previously Presented) The vehicle of claim 1, wherein the priority is further based on a fuel efficiency of the vehicle derived from a make and model of the vehicle.

(Original) The vehicle of claim 6, wherein the predetermined acceleration band is based on the fuel efficiency.

(Original) The vehicle of claim 1, wherein the controller is further configured to adjust the speed at a maximum allowed by the predetermined acceleration band.

(Previously Presented) A traffic controller comprising:
a controller configured to,
responsive to receiving a speed request having a priority less than a predetermined threshold and defining a speed outside of a predetermined speed band from one of a plurality of vehicles approaching a road, issue a speed requirement based on the priority to cause a speed of the one to be within the predetermined speed band before entering the road, and
responsive to the priority being greater than the predetermined threshold, adjust the predetermined speed band to encompass the speed defined by the speed request, wherein the priority is based on a number of intersections anticipated to be encountered by the one along the road.

(Cancelled)

(Original) The traffic controller of claim 9, wherein the speed request is based on a speed of the one.

(Previously Presented) The traffic controller of claim 9, wherein the priority is further based on a distance between the one and the road.

(Previously Presented) The traffic controller of claim 9, wherein the priority is further based on an event detected by the one.

(Previously Presented) The traffic controller of claim 9, wherein the priority is further based on a fuel efficiency of the one derived from a make and model of the one.

(Original) The traffic controller of claim 9, wherein the speed is adjusted at a maximum acceleration within a predetermined acceleration band.

(Currently Amended) A traffic controller comprising:
a controller configured to, responsive to indication of a predicted event location on a roadway and receiving a speed request having a priority greater than a predetermined threshold and defining a speed outside of a speed band from one of a plurality of vehicles approaching the roadway, issue a speed requirement based on the speed request to cause a speed of the plurality to be within a band of the speed defined by the speed request before the one enters the roadway such that the plurality passes through the roadway at a distance from the predicted event location that ensures a predicted event associated with the predicted event location does not occur, wherein the priority is based on a number of intersections anticipated to be encountered by the one along the roadway.

(Previously Presented)  The traffic controller of claim 16, wherein the controller is further configured to, responsive to the priority being less than the predetermined threshold, issue the speed requirement based on the priority to cause a speed of the one to be within the speed band before entering the roadway.

(Cancelled)
 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662